                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

2700 Miamisburg-Centerville Road, LLC,        :                      Case No. 3:19-cv-51
                                              :
              Plaintiff,                      :                      Judge Thomas M. Rose
                                              :
v.                                            :
                                              :
Elder Ohio I Delaware Business Trust, et al., :
                                              :
              Defendants.                     :


         AMENDED ENTRY AND ORDER GRANTING PLAINTIFF’S MOTION FOR
                       COSTS AND EXPENSES (DOC. 16)



          This commercial foreclosure action is before the Court on Plaintiff’s Motion for Costs and

Expenses (Doc. 16) filed by Plaintiff 2700 Miamisburg-Centerville Road, LLC (“Plaintiff’).

Defendants did not file any response or objection to the Motion, and the time to do so has passed.

Therefore, the motion is now ripe for review. For the reasons below, the Court GRANTS the

Motion for Costs and Expenses and ORDERS that, pursuant to 28 U.S.C. § 1447(c), Defendants

Elder Ohio I Delaware Business Trust and Jon F. Hanson pay Plaintiff the amount of $7,196.50 in

just costs and actual expenses, including attorney fees, incurred as a result of the removal.

    I.       BACKGROUND AND ANALYSIS

          Defendants Elder Ohio I Delaware Business Trust and Jon F. Hanson timely removed this

action to federal court pursuant to its diversity jurisdiction under 28 U.S.C. § 1332.1 On April 5,

2019, the Court entered an Order granting Plaintiff’s Motion to Remand. (Doc. 15.) The Court



1
  In addition to Defendants Elder Ohio I Delaware Business Trust and Jon F. Hanson, the Complaint also named as
defendants the Montgomery County Treasurer, John Doe, and Jane Doe. (Doc. 2.)
also ordered Plaintiff to file a motion for just costs and any actual expenses, including attorney

fees, incurred as a result of the removal under 28 U.S.C. § 1447(c) within 10 days of the Order.

(Id.) In its Order, the Court set forth reasons for awarding Plaintiff its costs, expenses, and fees

associated with the removal. (Id.) Plaintiff timely filed a Motion for Costs and Expenses on

April 9, 2019. (Doc. 16.)

        Plaintiff attached to its Motion a Declaration of Richard Boydston, counsel for Plaintiff.

(Doc. 16-1.) Mr. Boydston attached to his Declaration a detailed accounting of fees and expenses

for services performed by his law firm in responding to the notice of removal and filing the motion

to remand. (Id.) In his Declaration, Mr. Boydston clarified that the accounting does not include

time for reviewing, forwarding, and discussing the Remand Order or for preparing his declaration

and the motion for costs. (Id.) The accounting details the tasks undertaken by the individual

attorneys, including the applicable timekeeper, hours incurred for each task, and applicable hourly

rates. (Id.) The total amount of costs, expenses, and fees sought in the Motion is $7,196.50.

(Id.)

        28 U.S.C. § 1447(c) provides, in part, that “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” Under the circumstances, as further set forth in this Court’s April 5, 2019 Order (Doc.

15), an award of $7,196.50 in costs and actual expenses, including attorney fees, to Plaintiff is just

and equitable. The tasks, rate, and hours expended by Plaintiff’s counsel, as set forth in Mr.

Boydston’s declaration, do not appear to be unreasonable given the circumstances, and Defendants

did not present any evidence or argue otherwise. See Kent State Univ. Bd. of Trs. v. Lexington

Ins. Co., 512 F. App’x 485, 494 (6th Cir. 2013), quoting Fox v. Vice, 563 U.S. 826, 838 (2011)



                                                  2
(“trial courts need not, and indeed should not, become green-eyeshade accountants”).

   II.      CONCLUSION

         For the reasons above, the Court GRANTS Plaintiff’s Motion for Costs and Expenses

(Doc. 16). Pursuant to 28 U.S.C. § 1447(c), the Court AWARDS Plaintiff the amount of

$7,196.50 in just costs and actual expenses, including attorney fees, incurred as a result of the

removal. The Court ORDERS that Defendants Elder Ohio I Delaware Business Trust and Jon F.

Hanson pay Plaintiff that amount.

         DONE and ORDERED in Dayton, Ohio, this Thursday, May 9, 2019.
                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                               3
